DISMISS; Opinion issued March 21, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01292-CV

                               DAMON HOLLAND, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 86474-422

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By postcard dated November 21, 2012, we notified appellant the time for filing his brief

in this case had expired. We directed appellant to file his brief and an extension motion within

ten days. We cautioned appellant that if he failed to file his brief and an extension motion, the

appeal would be dismissed. To date, appellant has not filed his brief, an extension motion, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

121292F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

DAMON HOLLAND, Appellant                         On Appeal from the 422nd Judicial District
                                                 Court, Kaufman County, Texas
No. 05-12-01292-CV       V.                      Trial Court Cause No. 86474-422.
                                                 Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                     Justices Lang-Miers and Lewis participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant DAMON HOLLAND.


Judgment entered March 21, 2013.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                             2